Citation Nr: 1423063	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-08 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provision of 38 U.S.C.A. § 1151 for residuals of status post left foot bunionectomy with recurrence, as a result of surgical treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to September 1964 and from January 1966 to April 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2010 rating action, by the VA Regional Office (RO), which denied entitlement to compensation under 38 U.S.C.A. § 1151 for left foot bunionectomy, claimed as a the result of surgical treatment at a VA Medical Center (VAMC) in November 2009.  The Veteran perfected a timely appeal to that decision.  

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been prepared and associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Documents in such file include VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that compensation is warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability of the left foot, claimed as due to surgery at the VA for left foot bunion and hammertoes.  Upon review, the Board finds that the claim must be remanded for further evidentiary development.  

The Veteran asserts that VA surgery to his left foot in November 2009 resulted in additional left foot disability.  He alleges that he received a left foot bunionectomy at the Dallas VA Medical Center (VAMC) in November 2009 and as a result of the operation, he experiences increased pain and discomfort in the left foot.  At his personal hearing in December 2013, the Veteran indicated that he has had four surgeries on the left foot, and it is still bad.  The Veteran testified that the surgery performed at the VA hospital in Dallas has actually made the condition of the left foot worse that it was prior to the surgery.  The Veteran related that he was sent to a surgeon who told him that there is nothing else that can be done for the left foot.  He maintained that the doctor is at fault for the condition of his foot because he continued to perform surgeries on the foot although it was not improving.  The Veteran indicated that he experiences pain with walking.  

Under pertinent law, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1) (2013).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c) ) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(d) (1).  

VA progress notes dated from November 2009 through May 2012 show that the Veteran has received ongoing clinical attention and treatment for chronic left foot pain.  During a clinical visit in April 2012, the Veteran reported that he has surgery three times for bunion and hammertoes, but the condition of the foot is getting worse.  However, the evidence of record does not contain a competent medical opinion discussing the relationship between his complaints and the November 2009 surgery.  In light of the above, the Board concludes that medical examination and opinion are needed.  

Moreover, during the December 2013 hearing, the Veteran testified that he had an upcoming appointment for a second opinion regarding the cause of his current left foot condition.  The AOJ should contact the Veteran and request that he identify the medical provider, including the address, and complete an appropriate release so the records from the visit may be requested.  38 C.F.R. § 3.159(c) (1) (2013).  The Board also notes that the most current VA treatment records in the record are in the electronics claims file and are dated in May 2012.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c) (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Therefore, on remand, ongoing VA treatment records should be obtained.  


Accordingly, the case is hereby REMANDED for the following actions: 

1.  Obtain relevant VA treatment records from the North Texas Health Care System dating from November 2008 to November 2009, any surgical reports for the left foot from 2010, 2011 and 2012, and treatment records dating since May 2012.  If any records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to identify the name and address of the medical provider he was seeing to obtain a second opinion (as mentioned during his hearing).  In addition, ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left foot disability.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a foot examination to determine the current nature of his left foot disorder and to obtain an opinion as to whether the November 2009 surgery resulted in additional disability as a result of improper care.  The claims file and electronic treatment reports must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Following a review of the record and examination of the Veteran, the examiner should provide opinions as to the following: 

a. Is there any additional disability of the left foot that was caused by surgery performed at the VA hospital in November 2009?  Please provide the reasons for your conclusion.

b. If so, was the proximate cause of the disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment?  Please provide the reasons for your conclusion. 

c. If not, was any additional disability of the left foot a result that was not reasonably foreseeable (i.e., is there any additional disability that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?  Please provide the reasons for your conclusion. 

3.  Thereafter, the AOJ should readjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left foot bunionectomy with recurrence.  If the determination remains adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be provided an appropriate opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


